COOK, Judge
(dissenting):
I do not believe the accused was prejudiced by the admission into evidence of his co-accused’s pretrial statement. Although the point is more emphatically apparent in the record, the majority opinion itself implicitly acknowledges a substantial concordance of facts between Tyler’s statement and that of the accused. Cross-inculpation of this nature is alone sufficient to render harmless any Bruton1 error in the admission of the statement of the co-accused. United States ex rel. Duff v. Zelker, 452 F.2d 1009 (2d Cir. 1971), cert. denied, 406 U.S. 932, 92 S.Ct. 1807, 32 L.Ed.2d 134 (1972); United States ex rel. Catanzaro v. Mancusi, 404 F.2d 296 (2nd Cir. 1968), cert. denied, 397 U.S. 942, 90 S.Ct. 956, 25 L.Ed.2d 123 (1970). In light of the testimony of Readous, the third of the alleged offenders, I have no hesitancy whatsoever to declare my belief that the admission of Tyler’s confession was beyond a reasonable doubt harmless to the accused. Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969); United States v. Walton, 538 F.2d 1348 (8th Cir. 1976).
Further, I disagree with the majority’s conclusion that trial counsel’s remark in regard to Tyler’s confession is so prejudicial to the accused as to require reversal of the conviction. First, defense counsel interposed no objection. Second, I believe that trial counsel’s statement must be read in the context of what transpired during final argument by accused’s counsel; and, when so considered, I believe the court members could not possibly have been persuaded by trial counsel’s remark to use Tyler’s statement, as the majority say, “in a manner entirely inconsistent with the purpose for which it was admitted.” What transpired is as follows:
[DC NORTHROP:] Gentlemen, I would ask you to pay very close attention to the instructions on that burden of proof — beyond a reasonable doubt. Did Private John L. Green go over and hold Dawn Jackson’s right arm and right leg as she said he did? Now, the Government has said that two people have testified to that. The defense will even admit that there are three people who will say that happened. The Government mentioned Readous and Dawn Jackson, and I submit that it is clear, despite any obstruction of Private Tyler’s statement that he also places Private Green there. We readily admit that. There are three people who place him with the girl. The defense is placed in that very delicate position here.
*325MJ: One moment, Captain Northrop. Private Tyler’s statement does not have the name of Green upon it, does it?
DC NORTHROP: No, sir. I didn’t say— MJ: Private Tyler did not testify so I will instruct the court that Private Tyler’s statement does not make any reference to Private Green, so I would ask that that be cleared up at this point.
You may continue.
I would affirm the decision of the United States Army Court of Military Review.

. Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).